Exhibit 10.2(b)

AMENDMENT AND RESTATEMENT OF THE

ORRSTOWN BANK

SALARY CONTINUATION AGREEMENT

THIS AMENDED & RESTATED ORRSTOWN BANK SALARY CONTINUATION AGREEMENT (the
“Agreement”) is adopted this 1st day of May, 2006, by and between ORRSTOWN BANK,
a state corporation located in Shippensburg, Pennsylvania (the “Bank”) and
PHILLIP E. FAGUE (the “Executive”).

This agreement amends and restates the prior ORRSTOWN BANK SALARY CONTINUATION
AGREEMENT between the Bank and the Executive dated October 1, 1998 (the “Prior
Agreement”).

The parties intend this Amended and Restated Agreement to be a material
modification of the Prior Agreement such that all amounts earned and vested
prior to December 31, 2004 shall be subject to the provisions of Section 409A of
the Code and the regulations promulgated thereunder.

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.16 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

 

1.17 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

 

1.18 “Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.19 “Change in Control” means a change in the ownership or effective control of
the Bank, or in the ownership of a substantial portion of the assets of the
Bank, as such change is defined in Section 409A of the Code and regulations
thereunder.

 

1.20 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.21 “Disability” means Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank. The Executive will be deemed disabled if
determined to be totally disabled by the Social Security Administration. A
determination of disability also may be made by the provider of an accident or
health plan covering employees of the Bank, provided that the definition of
disability applied by such provider complies with the definition set forth
above. Upon the request of the Plan Administrator, the Executive must submit
proof to the Plan Administrator of the Social Security Administration’s or the
provider’s determination.

 

1.22 “Early Termination” means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs due to Disability,
Termination for Cause, or death.

 

1.23 “Effective Date” means May 1, 2006.



--------------------------------------------------------------------------------

1.24 “Normal Retirement Age” means the Executive attaining age sixty-five (65).

 

1.25 “Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.

 

1.26 “Plan Administrator” means the plan administrator described in Article 6.

 

1.27 “Plan Year” means each twelve-month period commencing on October 1 and
ending on September 30 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following September 30.

 

1.28 “Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 

1.29 “Separation from Service” means the termination of the Executive’s
employment with the Bank for reasons other than death. Whether a Separation from
Service takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the Bank
and the Executive intended for the Executive to provide significant services for
the Bank following such termination. A termination of employment will not be
considered a Separation from Service if:

 

  (a) the Executive continues to provide services as an employee of the Bank at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

  (b) the Executive continues to provide services to the Bank in a capacity
other than as an employee of the Bank at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).

 

1.30 “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Bank if any stock of the
Bank is publicly traded on an established securities market or otherwise.

 

1.31 “Termination for Cause” means Separation from Service for:

 

  (d) Gross negligence or gross neglect of duties to the Bank; or

 

  (e) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Bank; or

 

  (f) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive’s employment
and resulting in a material adverse effect on the Bank.

Article 2

Distributions During Lifetime

 

2.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
Seventy-Three Thousand Dollars ($73,000).

 

  2.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing within sixty
(60) days following the Executive’s Separation from Service. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

2.2 Early Termination Benefit. Upon Early Termination, the Bank shall distribute
to the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Article.



--------------------------------------------------------------------------------

  2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is the
Early Termination Benefit set forth on Schedule A for the Plan Year ending
immediately prior to Early Termination.

 

  2.2.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing within sixty
(60) days following the Executive’s Normal Retirement Age. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

2.3 Disability Benefit. If the Executive experiences a Disability which results
in a Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 

  2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is the
Disability Benefit set forth on Schedule A for the Plan Year ending immediately
prior to Separation from Service.

 

  2.3.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing within sixty
(60) days following the Executive’s Separation from Service. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

2.4 Change in Control Benefit. Upon a Change in Control the Bank shall
distribute to the Executive the benefit described in this Section 2.4 in lieu of
any other benefit under this Article.

 

  2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is the
Change in Control Benefit set forth on Schedule A.

 

  2.4.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing within sixty
(60) days following the Executive’s Normal Retirement Age. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

 

  2.4.3 Parachute Payments. Notwithstanding any provision of this Agreement to
the contrary, to the extent any distribution(s), if made, under this Section 2.4
would be treated as an “excess parachute payment” under Section 280G of the
Code, the Bank shall reduce or delay the distribution(s) to the extent it would
not be an excess parachute payment.

 

2.5 Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this
Section 2.5 is applicable to the Executive, any distribution which would
otherwise be paid to the Executive within the first six months following the
Separation from Service shall be accumulated and paid to the Executive in a lump
sum on the first day of the seventh month following the Separation from Service.
All subsequent distributions shall be paid in the manner specified.

 

2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the deferred compensation under this Agreement into
the Executive’s taxable income as a result of the failure of this non-qualified
deferred compensation plan to comply with the requirements of Section 409A of
the Code, to the extent such tax liability can be covered by the accrued
liability on the Bank’s books for the Executive’s benefits under this Agreement,
a distribution shall be made as soon as is administratively practicable
following the discovery of the plan failure.

 

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (d) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

  (e) must, for benefits distributable under Sections 2.1, 2.2, 2.3, and 2.4
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

  (f) must take effect not less than twelve (12) months after the amendment is
made.



--------------------------------------------------------------------------------

Article 3

Distribution at Death

 

3.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall distribute to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be distributed in lieu of the
benefits under Article 2.

 

  3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is the
Death benefit as set forth on Schedule A.

 

  3.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments for fifteen (15) years
commencing within sixty (60) days following receipt by the Bank of the
Executive’s death certificate.

 

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

 

3.3 Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Bank shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within thirty (30) days following receipt by the Bank of the
Executive’s death certificate.

Article 4

Beneficiaries

 

4.1 Beneficiary. The Executives shall have the right, at any time, to designate
a Beneficiary(ies) to receive any benefit distributions under this Agreement
upon the death of the Executive. The Beneficiary designated under this Agreement
may be the same as or different from the beneficiary designation under any other
plan of the Bank in which the Executive participates.

 

4.2 Beneficiary Designation: Change. The Executives shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Plan Administrator or its designated agent. The Executive’s
beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.



--------------------------------------------------------------------------------

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
the Executive’s employment with the Bank is terminated due to a Termination for
Cause.

 

5.2 Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or
(ii) for any other reason.

 

5.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

 

5.4 Forfeiture Provision. If the Executive, without the prior written consent of
the Bank, engages in, becomes interested in, directly or indirectly, as a sole
proprietor, as a partner in a partnership, or as a substantial shareholder in a
corporation, or becomes associated with, in the capacity of employee, director,
officer, principal, agent, trustee or in any other capacity whatsoever, any
enterprise conducted in the trading area (a 50 mile radius of the main office of
the Bank at the corner of King and Penn Streets), which enterprise is, or may
deemed to be, competitive with any business carried on by the Bank as of the
date of termination of the Executive’s employment or his retirement Executive
shall immediately forfeit any remaining benefits payable under this Agreement.
This section shall not apply following a Change of Control.

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

6.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

 

6.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

6.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation from Service of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.

 

6.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.



--------------------------------------------------------------------------------

Article 7

Claims And Review Procedures

 

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  7.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  7.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

  7.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

  7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

  7.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;



--------------------------------------------------------------------------------

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8

Amendments and Termination

 

8.4 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.

 

8.5 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. Except as provided in
Section 8.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3. The benefit shall be the Early Termination benefit as
set forth on Schedule A determined as of the date of the termination of the
Agreement.

 

8.6 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:

 

  (a) Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Bank’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the Bank
does not adopt any new non-account balance plans for a minimum of five (5) years
following the date of such termination;

the Bank may distribute the actuarial equivalent of the present value of the
Early Termination benefit, determined as of the date of the termination of the
Agreement, to the Executive in a lump sum subject to the above terms.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank,
nor does it interfere with the Bank’s right to discharge the Executive. It also
does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.



--------------------------------------------------------------------------------

9.4 Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. The Executive acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Bank shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Pennsylvania, except to the extent preempted by
the laws of the United States of America.

 

9.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executive’s life
or other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7 Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement, the Bank
or Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank, provided that such alternative acts do not violate
Section 409A of the Code.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

9.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

 

 

   

 

   

 

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

9.14 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

Executive:       Bank:           Orrstown Bank

/s/ Philip E. Fague

      By:   

/s/ Kenneth R. Shoemaker

Philip E. Fague

      Title:    President & CEO

 

By execution hereof, Orrstown Financial Services, Inc. consents to and agrees to
be bound by the terms and condition of this Agreement.

 

ATTEST:       CORPORATION:       ORRSTOWN FINANCIAL SERVICES, INC

/s/ Bradley S. Everly

      By:   

/s/ Kenneth R. Shoemaker

      Title:    President & CEO



--------------------------------------------------------------------------------

Beneficiary Designation Form

 

{    }    New Designation {    }    Change in Designation

I, Philip E. Fague, designate the following as Beneficiary under the Agreement:

 

Primary:     

 

            %   

 

            %   

Contingent:

 

            %   

 

            %   

Notes:

 

  •  

Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •  

To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

  •  

To name your estate as Beneficiary, please write “Estate of [your name]”.

 

  •  

Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name:   Philip E. Fague        Signature:  

/s/ Philip E. Fague

     Date:   07/11/06

 

Received by the Plan Administrator this 11 th day of July, 2006

 

By:  

/s/ Kenneth R. Shoemaker

       Title:   President & CEO       



--------------------------------------------------------------------------------

SCHEDULE A

ORRSTOWN BANK

SALARY CONTINUATION AGREEMENT

Philip E. Fague

 

Date

   Age    Early
Termination
Annual
Benefit (1)    Disability
Annual
Benefit (2)    Change in
Control
Annual
Benefit (3)    Pre-Retirement
Annual
Death Benefit (4)

4/30/2006

   46    $ 11,312    $ 3,776    $ 73,000    $ 73,000

9/30/2006

   47    $ 13,592    $ 4,651    $ 73,000    $ 73,000

9/30/2007

   48    $ 18,839    $ 6,845    $ 73,000    $ 73,000

9/30/2008

   49    $ 23,781    $ 9,173    $ 73,000    $ 73,000

9/30/2009

   50    $ 28,436    $ 11,645    $ 73,000    $ 73,000

9/30/2010

   51    $ 32,820    $ 14,270    $ 73,000    $ 73,000

9/30/2011

   52    $ 36,950    $ 17,056    $ 73,000    $ 73,000

9/30/2012

   53    $ 40,840    $ 20,014    $ 73,000    $ 73,000

9/30/2013

   54    $ 44,504    $ 23,155    $ 73,000    $ 73,000

9/30/2014

   55    $ 47,955    $ 26,489    $ 73,000    $ 73,000

9/30/2015

   56    $ 51,205    $ 30,029    $ 73,000    $ 73,000

9/30/2016

   57    $ 54,267    $ 33,788    $ 73,000    $ 73,000

9/30/2017

   58    $ 57,151    $ 37,778    $ 73,000    $ 73,000

9/30/2018

   59    $ 59,867    $ 42,014    $ 73,000    $ 73,000

9/30/2019

   60    $ 62,426    $ 46,512    $ 73,000    $ 73,000

9/30/2020

   61    $ 64,835    $ 51,287    $ 73,000    $ 73,000

9/30/2021

   62    $ 67,105    $ 56,357    $ 73,000    $ 73,000

9/30/2022

   63    $ 69,243    $ 61,739    $ 73,000    $ 73,000

9/30/2023

   64    $ 71,257    $ 67,453    $ 73,000    $ 73,000

8/27/2024(5)

   65    $ 73,000    $ 73,000    $ 73,000    $ 73,000

 

(1) Payments are made in 180 equal monthly installments commencing within 60
days following Normal Retirement Age. Refer to Section 2.2 for Early
Termination.

(2) Payments are made in 180 equal monthly installments commencing within 60
days following Separation from Service. Refer to Section 2.3 for Disability.

(3) Payments are made in 180 equal monthly installments commencing within 60
days following Normal Retirement Age. Refer to Section 2.4 for Change in
Control.

(4) Payments are made in 180 equal monthly installments commencing within 60
days following the Bank's receipt of the Death Certificate. Refer to Section 3.1
for Death.

(5) This is the date the Executive reaches Normal Retirement Age.